PER CURIAM.
Welch Monestime appeals the denial of his Florida Rule of Criminal Procedure 3.850 motion alleging ineffective assistance of trial counsel. After an evidentiary hearing, the trial court based its ruling on a credibility determination in favor of trial counsel. This Court will not substitute its judgment for that of the trial court on issues of credibility as long as the trial court’s findings are supported by competent substantial evidence. See Gore v. State, 846 So.2d 461, 468 (Fla.2003). Because the trial court’s findings here were supported by trial counsel’s testimony, we affirm.
Affirmed.